987 So.2d 250 (2008)
In re Judge William A. ROE.
No. 2008-O-1641.
Supreme Court of Louisiana.
July 31, 2008.
In re Judiciary Commission La;Other; Applying for Recommendation for Immediate Interim Disqualification.

ORDER
On recommendation of the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Judge William A. Roe, 25th Judicial District Court, Parish of Plaquemines, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const. art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately.
/s/ John L. Weimer
Justice, Supreme Court of Louisiana